- EDGAR Database UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333- 141327 MOBILE PRESENCE TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-8545693 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 51 Belmont Ave. Northampton, MA 01060 (Address of principal executive offices) (917) 825-9093 (Issuer's telephone number) 211 West 106 th Street  Apartment 15D New York, New York 10025 (Former name, former address and former fiscal year, if changed since last report) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
